This is an equity case, wherein the judge submitted special questions to the jury, as provided for in the Code, § 37-1104. The jury returned a verdict thereon, and the defendant filed a motion for new trial. Thereafter the plaintiff offered an amendment to his petition, which was allowed, and a decree was entered in his favor. The defendant brought the case to this court, assigning error simply on the overruling of his motion for new trial, and on the overruling of his defendant brought the case to this court, assigning error simply on the final decree, the writ of error must be dismissed. McGowan v.  Lufburrow, 81 Ga. 358 (7 S.E. 314); Lingo v. Rich,  169 Ga. 628 (151 S.E. 387).
Writ of error dismissed. All the Justicesconcur.
                      No. 13835. NOVEMBER 13, 1941.